DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed October 27, 2021 (hereafter the “10/27” Reply) has been entered.  
Claims 1-2, 4, 6-12 and 14-21 are pending. with Claim 15 withdrawn from consideration as directed to a non-elected invention.  

Specification
The amendment to the Abstract filed with the 10/27 Reply to recite “oligonucleotides” instead of “oligonucleotide” is acknowledged.  

The amendment to the specification filed on October 27, 2021 does not comply with the requirements of 37 CFR 1.121(b) because it fails to unambiguously identify the location for insertion of the replacement Table 3.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(b)(1)(i) which states:
	(b) Specification. Amendments to the specification, other than the claims, computer listings (§ 1.96 ) and sequence listings (§ 1.825 ), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section.
(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;

Instead of unambiguous identification of location, the amendment filed on October 27, 2021 presents the following instruction referencing “page XX” and “dated XX”:

    PNG
    media_image1.png
    324
    562
    media_image1.png
    Greyscale

As noted in the previous Office Action of August 27, 2021, Table 3 is presented on pages 19-20, ¶059, of the Substituted Specification filed March 16, 2021.  

Claim Interpretation
As previously noted, the broadest reasonable interpretation of Claim 1 is that it is directed to a “kit” comprising a first adaptor oligonucleotide and a second adaptor oligonucleotide (which can be considered ‘a pair’ or one pair of “adapter oligonucleotides”) as presented in parts (a) and (b) of Claim 1.  
Accordingly, and with respect to embodiments of Claim 1 containing a single pair of first and second “adapter oligonucleotide” molecules (and identical copies thereof), the recitation of the “first adapter oligonucleotide” as comprising “a first unique identifier sequence between 5 and 10 nucleotides in length” (emphasis added) is not construed as encompassing a single first adapter oligonucleotide molecule as comprising a length (between 5 and 10 nucleotides) as the “unique identifier sequence”.  Instead, it is construed as a first adapter oligonucleotide molecule and copies thereof as comprising “a first unique identifier sequence” where the “unique identifier sequence” has a length between 5 and 10 nucleotides.  
This is the necessary interpretation because if copies of the first adapter oligonucleotide molecule were construed as literally containing the variable lengths as recited in Claim 1, then there would be more than one ‘pair’ of first and second adaptor oligonucleotide molecules (i.e. Claim 1 would be unable to encompass embodiments with one ‘pair’).  
The above interpretation also applies to the recitation of the “first adapter oligonucleotide” as also comprising “a first punctuation mark between 2 and 4 nucleotides in length” (emphasis added) which is not construed as encompassing a single first adapter oligonucleotide molecule comprising a length (between 2 and 4 nucleotides) as the “punctuation mark”.  Instead, it is construed as a first adapter oligonucleotide molecule and copies thereof as comprising “a first punctuation mark” where the “punctuation mark” has a length between 2 and 4 nucleotides.  
It is noted that Claim 7 does not encompass embodiments with only one ‘pair’ because it is expressly directed to  “a plurality of adapter nucleotide pairs” (see part (a) of Claim 7).  Additionally, it is noted that Claim 7 is not limited to embodiments of pairs of adapters with a variable number of nucleotides in each of the “unique identifier sequence” and “punctuation mark”.  Stated differently, embodiments of Claim 7 include pairs of adapters where each pair has the same number of nucleotides (between 5 and 10) as the “first unique identifier sequence” and the same number of nucleotides (between 2 and 4) as the “first punctuation mark”.  

As previously noted, each of Claims 1 and 7 use the terms “tail sequence” and “common sequence” which are not defined in the claims nor the specification or drawings as filed.  The broadest reasonable interpretation of the terms in relation to the disclosed adapter oligonucleotides (in light of the application as filed) and the claims in particular, is that a “tail sequence” is one end of a single-stranded adapter oligonucleotide, which is sequentially followed by a “common sequence” and then a first unique identifier (i.e. “unique identifier sequence” in the claims) and then a variable identifier sequence (i.e. “punctuation mark” in the claims).  Additionally, and as presented in the claims, the first and second oligonucleotides are such that when hybridized to each other to form a duplex, the “tail sequence” is at the 5’ end of one oligonucleotide and the 3’ end of the other (see Figure 1 as filed).  

Claims 1, 2, 4, 6-12, 14, and 16-21 are directed to “kits” comprising first and second oligonucleotides and first and second primers (oligonucleotides) as recited in the claims, which have been interpreted as directed to collections of first and second oligonucleotides and first and second primers (oligonucleotides) as recited in the claims.
And regarding Claim 1’s recitation of a kit “for preparing a library of nucleic acids having adapter sequences for sequencing”, this phrase is only in the preamble of Claim 1 and is interpreted as presenting an intended use of the claimed “kit”.  Thus the phrase is interpreted as having no patentable weight.

Claims 6 and 14 are interpreted in light of the instant specification on pages 18-19, ¶058 (of the substitute specification), as referring to a pairwise edit distance of at least three “determined according the Levenshtein distance” and used in the cited reference to Faircloth et al. and in Table 3 of the instant specification.  

Claim Rejections - 35 USC § 112 - Withdrawn
In light of amendments to the claims, the previous rejections of Claims 1, 2, 4, 6 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-12, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bignall et al. (WO 2008/093098 A1) in view of Newman et al. (“Integrated digital error suppression for improved detection of circulating tumor DNA” Nature Biotechnology, 34:547-555 (Mar 2016) with Supplemental content) and Faircloth et al. (“Not All Sequence Tags Are Created Equal: Designing and Validating Sequence Identification Tags Robust to lndels”  PLOS ONE, 7(8), sheets 1-11; cited in IDS filed 12/19/2019), all as previously cited.  
This rejection has been previously presented and has been adjusted in light of amendments to the claims. 
As an initial matter, both Bignall et al. and Newman et al. are directed to use of adapters to tag, amplify and sequence nucleic acids as a common field of endeavor, and all three documents include the design and selection of sequence tags as a common field of endeavor. 
Regarding Claim 1, Bignall et al. teach a pair of oligonucleotides as an adaptor with tags “at the terminus of the duplex region such that the tag and target sequences are continuous” (pg 20, lines 9-16) where the tags are ligated to target DNAs “to code or track the identity of the samples” (see e.g. their Figure 3; and pg 21, lines 3-6), which corresponds to the first and second adapter oligonucleotides as present in parts (a) and (b) of Claim 1.  As seen in their Figure 3, the adaptor includes single stranded regions that correspond to the “tail sequences” of the first and second adapter oligonucleotides of Claim 1.  The relevant portion of their Figure 3 is reproduced as follows:

    PNG
    media_image2.png
    216
    199
    media_image2.png
    Greyscale

An artisan having ordinary skill would recognize Bignall et al.’s tag in their duplex adaptor (as depicted above) as being complementary identifier sequences.  And the duplex region between the single-stranded regions of the adaptor (identified with 5’ and 3’ in the above) and the “tag” complementary identifier sequences corresponds to the “common sequence” in parts (a) and (b) of Claim 1 and in parts (a)(1) and (a)(2) of Claim 7.  Additionally, regarding the tag, Bignall et al. teach that “the nucleic acid sequence tag may be up to 20 nucleotides in length, more preferably 1-10 nucleotides, and most preferably 4-6 nucleotides in length” (see pg 19, lines 28-30).  
Bignall et al. further teach a method with ligation of their adaptor to DNA molecules followed by amplification “with two or more sample specific amplification primers to generate amplified nucleic acids, wherein one of said amplification primers comprises a sample specific tag sequence and wherein amplified nucleic acids of each sample comprise said sample specific tag sequence and said sample specific tag sequence differentiates amplified nucleic acids originating from different samples” (underlining added; see e.g. pg 7, lines 1-8; and Figure 1), where the “one of said amplification primers” corresponds to the “second primer” in part (d) of Claim 1.  
And Bignall et al. teach their invention as including kits “for use in preparing libraries of tagged polynucleotides using the method of the first, second or third aspects of the invention” (see pgs 42-43) and that “it will be clear to one skilled in the art from a reading of this disclosure that various changes in form and detail can be made without departing from the true scope of the[ir] invention” (see pg 93, lines 10-14).  
Bignall et al. do not expressly teach their tags in Figure 3 as being molecular identifiers (or “unique identifier sequences”) nor a “punctuation mark between 2 and 4 nucleotides in length”, both as presented in Claims 1 and 7.  And while they teach “one of said amplification primers comprises a sample specific tag sequence” (as described above), they do not teach a second primer used in the amplification as comprising a sample specific tag sequence as present in Claims 1 and 7.  
Bignall et al. also do not teach the one to one mapping between sample identifiers as present in Claims 2 and 12; and they do not teach at least one of a G and C nucleotide as present in Claim 4.  Bignall et al. also do not teach a pairwise edit distance of at least 3 as recited in Claims 6 and 14 nor sequences in the table recited in each of Claims 17-18 and 20-21 (where the table is Table 3 of the instant specification as originally filed).  
Regarding molecular identifiers and “punctuation mark”, Newman et al. teach a method of amplifying and sequencing DNA molecules with use of two pairs of “Randomly pair adapters” with “2-4 base molecular barcode specific to both strands” (see Suppl Fig 1a, upper left portion, “(1) Randomly pair adapters with DNA”), which corresponds to the first and second oligonucleotides as present in parts (a) and (b) of Claim 1 and parts (a)(1) and (a)(2) in Claim 7, as well as dependent Claims 9-11.  This correspondence includes Newman et al.’s “molecular barcode specific to both strands” being “unique identifier sequences” in each of Claims 1 and 7 as well as Claim 8.  Supplementary Figure 1a of Newman et al is reproduced as follows:

    PNG
    media_image3.png
    688
    685
    media_image3.png
    Greyscale

As seen from the above, Newman et al.’s adapters also include single stranded regions (like the adaptor of Bignall et al.) that correspond to the “tail sequences” of the first and second oligonucleotides of Claims 1 and 7.
And regarding “a first punctuation mark between 2 and 4 nucleotides in length” and “a second punctuation mark complementary to the first” in each of Claims 1 and 7, as well as Claims 4, 16 and 19, Newman et al. teach incorporation of “a constant 2-bp sequence (GT) at the ligating end of each tandem adapter, immediately adjacent to the insert barcodes” because “the G was chosen to maintain the GC ‘clamp’ base pair” (see pg 556, right col., second full paragraph).  This teaching also corresponds to Claim 4’s recitation of “the first variable length punctuation mark includes at least one of a G and a C nucleotide” and also to a C or G nucleotide of the table presented in Claims 16 and 19.  
While Newman et al. teach designing “tandem adapters with 12 different sample multiplexing barcodes (with pairwise edit distances >3)” on sheet one of their “Online Methods”, right col., 1st full ¶, they do not teach their molecular barcode specific to both strands with a pairwise edit distance of at least 3 as recited in Claims 6 and 14 nor sequences in the table of Claims 17-18 and 20-21.  
Faircloth et al. teach software to design sequence tags robust to indel and substitution errors (see e.g. Abstract) and that “sequence tags of distance three or greater would mitigate” errors due to using barcode tags where one or two insertions, substitutions, or deletions can turn one into another (see e.g. Figure 1 legend).  Their barcode tags correspond to the unique identifier sequences of Claims 6 and 14.
Faircloth et al. further teach 25 designed sequences, as shown in their Figure 3 on pg 7, that include ACCGA, ATCTG, CACCT, CATGA, GAAGT, GGATG, TCAGC, and TGCAT, all eight of which are included in the table in each of Claims 17-18 and 20-21.  They are also in rows with a C or G punctuation mark as explained above regarding Claims 4, 16 and 19.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Bignall et al. by (A) substituting their tags (in their Figure 3) with sequences of a “molecular barcode specific to both strands” and accompanying “GC ‘clamp’” of Newman et al., including sequences of one or more of the eight tags taught by Faircloth et al. as molecular identifier ‘tags’ with a pairwise edit distance of three or greater, and (B) using an additional primer with the same sample tag in the Bignall et al. amplification, with the reasonable expectation of successfully (A) improving the Bignall method by mitigating errors due to use of barcodes that can be readily confused and also (B) improving the Bignall et al. method to include the benefit of attaching both molecule and sample identifiers to ‘tagged’ DNAs for multiplex analysis, and both strands have the same sample identifier (where Newman et al. expressly teach using ‘tagging’ both strands with the same molecular identifier in Supplemental Figure 1a) above), all without surprising or unexpected results.   
Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; as use of known techniques (of Newman et al. and Faircloth et al.) to improve a similar method (of Bignall et al.) in the same way; and as applying known techniques (of Newman et al. and Faircloth et al.) to a known method (of Bignall et al.) ready for improvement to yield predictable results.  It is noted that the use of the same sample identifier on additional primer used in amplification results in the same sample ‘tag’ on both strands to correspond to “one to one mapping” in Claims 2 and 12.  
Response to Applicant Arguments

Applicant arguments in the 10/27 Reply (see pgs 12-19) have been fully considered in totality with the evidence of record and the Affidavit under 37 C.F.R. 1.132 by co-inventor Alexander Lovejoy as they apply to the above rejection.  The arguments and Affidavit are not persuasive.  
On pages 12-14, Applicant summarizes the previous obviousness rejection in a single paragraph and then opines on legal standards in a single paragraph on pages 14-15.  Then Applicant reviews the amended claims (see pgs 15-16) followed by the following argument:
“the combination of Bignall, Newman, and Faircloth does not disclose, teach, or suggest kits having, in relevant part, adapter oligonucleotides having, inter alia, both:  (i) a first unique identifier sequence between 5 and 10 nucleotides in length, and-(ii) a punctuation mark between 2 and 4 nucleotides in length.  It is submitted that Bignall does not disclose, teach, or suggest unique identifier sequences or punctuation marks. Indeed, the Office acknowledges that Bignall does not "expressly teach their tags in Figure 3 as being molecular identifiers (or "unique identifiers" as presented in claims 1 and 7)" (Final Office Action, page 10).  Furthermore, it is submitted that Faircloth is directed to sample identification tags (SIDs), and not unique identifier sequences (UIDs) and/or punctuation marks. It is submitted that Faircloth teaches "[s]ynthetic, oligonucleotide sequence identification tags (sequence tags) can be attached to individual pieces of DNA allowing pooling and sample tracking during massively parallel sequencing (MPS)," that "[s]equence tags enable efficient distribution of the output from these platforms among many individually identifiable samples rather than extensive, deep sequencing of single individuals or mixed samples," and suggests a reevaluation of existing sequence tags" (Faircloth, page 1, left col., lines 2-8). It is submitted that Newman teaches adapters with molecular identifiers that are only 2-nucleotides in length, and punctuation marks that are a fixed 2 nucleotides in length” (emphasis in the original; see pgs 16-17, bridging sentence).  

This argument is not persuasive because first, and regarding each of Bignall et al., Faircloth et al., and Newman et al. individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   
Second, and regarding Faircloth et al., an artisan having ordinary skill in the art would recognize that a “sample identification tag” as asserted by Applicant is an identification tag (i.e. sequence identification tag’) used with an intent to identify a sample rather than as a tag with specific structural characteristics that define it as being different from other identification tags.  Thus, that artisan would understand that Faircloth et al.’s teachings regarding designing of sequence identification tags (see e.g. title and abstract) are applicable to sequence identification tags in general rather than as limited to a “sample identification tag” as asserted by Applicant.  
Third, and regarding Newman et al.’s teaching of “punctuation marks that are a fixed 2 nucleotides in length”, that length is encompassed by the limitation of “punctuation mark between 2 and 4 nucleotides in length” in the rejected claims.  Moreover, and based on their teachings as explained in the statement of rejection above, an artisan having ordinary skill may find it desirable to increase the length of Newman et al.’s GC ”clamp” to facilitate duplex stability for ligation of an adapter to a DNA of interest.  
Applicant continues the above argument with the following (see pg 18, top):

    PNG
    media_image4.png
    142
    468
    media_image4.png
    Greyscale

This argument is not persuasive because, the rejection is based upon a combination of references, where the method of Bignall et al. is not limited to use with cfDNAs.  For example, Bignall et al. teach their method for use with a target nucleic acid sequence defined as including, but not limited to, genomic DNA or cDNA, a primary nucleic acid sample that has been randomly fragmented, and targets obtained from a primary RNA sample by reverse transcription into cDNA (see pg 14, lines 16-31).  Thus, the Bignall et al.’s method includes the use of randomly fragmented cfDNAs, which would increase the total number of nucleic acids to be tagged with a unique identifier sequence.  
Moreover, and as noted in the previous Office Action, Bignall et al. teach that “250 samples can be coded by as few as a four base tag, but extra bases may be added to ensure accurate analysis” (see pg 17, lines 16-18).  And an artisan having ordinary skill in the art would reasonably expect more unique molecular barcodes to be provided by a sequence longer than the four basepairs of Newman et al., such as the five basepair sequences of Faircloth et al.  This is the necessary conclusion because the art includes knowledge that each increase of an additional basepair readily increases the number of unique sequences by four times (i.e. while a four bp sequence can have 256 unique sequences, a five bp sequence can readily have 1024 unique sequences).  
On pages 18-19, Applicant presents clarification of earlier arguments related to the Affidavit under 37 C.F.R. 1.132 by co-inventor Alexander Lovejoy.  Therein, Applicant asserts that “the claimed adapters conferred certain expected benefits over the art, and conferred certain unexpected properties and benefits” based upon ¶054 of the instant specification (see pgs 16-17 of the substitute specification) and ¶6 of the Affidavit.  More specifically, Applicant first asserts that “the claimed adapters could result in reduced costs and increased efficiencies” (see pg 18, lower half, of the Reply), while ¶054 states “these oligos are shorter than those in the previous design, which also reduces oligo synthesis costs, and may increase efficiency of ligation” (emphasis added) and ¶6 of the Affidavit is as follows:

    PNG
    media_image5.png
    153
    445
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    155
    443
    media_image6.png
    Greyscale


The assertion of unexpected results is not persuasive because first, and regarding “reduced costs”, ¶054 indicates that the reduction is due to “shorter” oligonucleotides where (A) knowledge in the art includes expectation that the cost of solid-phase synthesis of polynucleotides increases with longer sequences, and (B) the claims are not limited to “shorter” adapters (and so Applicant’s assertion is not commensurate with the scope of the claims).  Further support for the expected nature of cost savings with “shorter” oligonucleotide lengths, ¶6 of the Affidavit states “[i]n addition to the expected cost savings” (emphasis added).  
Second, Applicant’s assertion of “increased efficiencies” is not supported by the indication of “may increase efficiency of ligation” (emphasis added) in ¶054.  There is also no data (such as a comparison of longer and “shorter” oligonucleotides) to support the assertion of an increase in efficiency of ligation.  
Third, Applicant’s assertion based on Dr. Lovejoy’s statement (in ¶6 above) that “we expected manufacturing cost savings ... , some sequencing cost savings, some improvement to error rate, some improvement to accurate molecule counting, and the ability to bioinformatically remove cross-contaminated molecules" is not persuasive because Affiant’s expectations appear to be those of an artisan having ordinary skill in the art.  Stated differently, there is no support for Dr. Lovejoy’s expectations being unexpected at the time they occurred.  
Applicant further asserts (on pg 18, last two full sentences) that “a first unexpected improvement conferred by the claimed kits, as amended, is improved recovery. For example, Dr. Lovejoy states that "the shorter adapter sequences resulted in more efficient ligation and more effective removal of adapter dimer sequences, resulting in improved molecule recovery" (Lovejoy Affidavit, ¶7)”.  The assertion regarding “more efficient ligation” has been addressed above.  
And while the assertions based on “more effective removal of adapter dimer sequences” and “improved molecule recovery” constitute evidence provided by Affidavit, the evidence is not persuasive because the assertions are not adequately supported by data.  One non-limiting example of data that might support the first assertion is that of a comparison of effectiveness of dimer removal between the claimed invention and the molecules and methods of Newman et al. under the same conditions.  Similarly, a non-limiting example of data that might support the second assertion is that of a comparison of molecule recoveries between the claimed invention and the molecules and methods of Newman et al. under the same conditions. In the absence of 
, and (B) molecule recoveries, between the claimed invention and the molecules and methods of Newman et al. (see MPEP 716.01(c)I. and 716.02).  More specifically, MPEP 716.01(c)I. states that “[o]bjective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results”, but in the instant case there is no objective evidence provided in the Affidavit.  
Even treating the assertions as based on comparisons between the claimed invention and Newman et al., MPEP 716.02(b) requires that a direct or indirect comparison is needed.  The additional statement in the Affidavit that 
“an experiment run with the new adapter scheme has shown 97.3% sensitivity for variants present at 0.25% allele frequency (AF) in an 88 kb panel with 30 million sequencing read pairs. By comparison, earlier studies, which utilized the Newman adapter scheme, showed a higher limit of detection, with over 95% sensitivity at 0.5% AF” (¶7 of the Affidavit) 

is inadequate because the comparison does not appear to be under the same conditions.  For example, it is unclear whether the “earlier studies” are reports in the prior art or experiments performed by the Affiant (or under Affiant’s direction) with inclusion of the same conditions, such as “an 88 kb panel with 30 million sequencing read pairs”.  A lack of the same conditions would fail to satisfy the requirement for a direct or indirect comparison.  
Further regarding “a more uniform molecule recovery”, Applicant quotes from ¶7 of the Affidavit as follows:  “this enabled a workflow with fewer PCR cycles, which results in a more uniform molecule recovery”.  This Affiant statement, as evidence, is not persuasive because it suffers from the same lack of support by data as explained above regarding molecule recoveries.  
Last, Applicant asserts “a significant reduction of molecule counting artefacts” (see ¶8 of the Affidavit), which is not persuasive as evidence because the comparative data is presented without clarity as to what was actually compared.  For example, what “longer UIDs” were used in comparison to what sequences according to Newman et al.?  Additionally, and if the “longer UIDs” were those taught by Faircloth et al., the conclusion by the Affiant does not take account of the Faircloth et al. teachings regarding the advantages of their barcode tags.  
In light of the foregoing, the arguments and Affidavit are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl







/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635